Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election of Invention 1, claims 1 – 9, and 20, and Species A, claims 1 – 9, and 20 without traverse is acknowledged in the Remarks/Arguments, filed on 12/04/2020. Non-elected Invention 2, Species B, and Species C, claims 10 – 19, are withdrawn from consideration. Further Applicant canceled claims 10 – 19, in the Claims, filed on 12/04/2020. The requirement is still deemed proper and is therefore made FINAL.

Claim status
Claims 10 – 19 are newly canceled.
Claims 1 – 9, and 20 are pending and are examined as following.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: TW 107114592, with filing date 04/27/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 – 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over STEVENS ET AL (US 2015/0230524 A1, previously cited), in view of GUERITEE ET AL (US 2017/0265533 A1, newly cited).
Regarding claim 1, Stevens discloses
a smart garment, to be worn by a wearer [intended use of garment; garment G, fig. 3A], comprising:
	a smart garment body [jacket J, fig. 3A], having an inside surface facing the wearer [jacket J has an interior surface facing a user, fig. 3A] and an outside surface facing an external environment of the smart garment body [jacket J has an exterior surface facing away from a user, fig. 3A];
	a sensing module, disposed at the smart garment body [one or more heating assemblies 15 with sensor 17, fig. 3A], comprising:
[intended use of first sensor; sensor 17 is embedded in heating assembly 15 in pocket 14, fig. 3A; generates data; considered as internal and pertaining to wearer] and
	a second sensor for obtaining a second sensed data from the external environment [intended use of second sensor; sensor 17 connected through lead 16, fig. 3A; generates data; used for measurement of surrounding environment; "Feedback information for use by the controller and/or user can include use of direct temperature measurements of the heated garment or item and/or the surrounding environment", para. 0048, Detailed Description]; and
	a control module, disposed at the smart garment body, and electrically connected to the smart garment body [control system 10, fig. 3A] for controlling the smart garment body [intended use of control system; "thermal output or heat applied through the apparel/garment item or other article G will be controlled via the heating control system 10 through the regulation of the application of electrical power from a power source 12 to an electrically resistive heating element 11", para. 0047, Detailed Description]; according to the first sensed data and the second sensed data  [control system 10 cooperates with control unit 18, fig. 3A; "one or more temperature sensors can be incorporated into a heated garment at varying locations and can provide monitored temperature feedback information to the controller 18", para. 0053, Detailed Description].
However, Stevens does not explicitly disclose
	a first sensor disposed at the inside surface for obtaining a first sensed data representing an apparent temperature of the wearer;
	a second sensor disposed at the outside surface.
Gueritee discloses a temperature regulation system of a wearable article [wearable article 110, fig. 1]; Gueritee teaches among other limitations
	a first sensor disposed at the inside surface [temperature sensor 102, fig. 1; "the temperature sensor 102 is in contact with a portion of the user's body", para. 0133, Detailed Description] for obtaining a first sensed data representing an apparent temperature of the wearer [intended use of first sensor; "the temperature sensor 102 is in contact with a portion of the user's body", para. 0133, Detailed Description];
	a second sensor disposed at the outside surface [environmental sensor 210, visible from the outside, fig. 2; "The environmental sensor 210 determines an environmental parameter. ... For example the environmental parameter can be any one or more of relative humidity, ambient temperature", para. 0162, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the location of sensors, of Stevens, to be located at an inside surface and at an outside surface, as taught by Gueritee, for the purpose of making available inside and outside temperatures, for the advantage of enabling efficient control of temperature through control of a heating element [Gueritee, para. 0137, Detailed Description: "The controller receives the temperature measurement as an electronic signal from the temperature sensor 102. ... The controller 106 activates the heating element 104 if the temperature measurement i.e. the measured temperature of a portion of the user's body is below the threshold temperature"; para. 0163, Detailed Description: "The measured environmental parameter is provided to the controller 208. The controller 208 processes the environmental parameter to adjust a threshold temperature"].

Regarding claim 2, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the smart garment body, the sensing module, the first sensed data, the second sensed data, and the control module.
	Stevens further discloses
	a calculation module [processor 40 in heating assembly 15, fig. 5A; considered as a calculation apparatus], disposed at the smart garment body and electrically connected to the sensing module for receiving the first sensed data and the second sensed data and generating a calculation result accordingly ["The control module 40 also generally can be linked to one or more temperature measurement devices or sensors 17, or other measuring devices or sensors such as thermistors 41", para. 0062, Detailed Description], wherein the control module generates a control signal according to the calculation result for controlling the smart garment body automatically ["the control module 40 can receive and monitor temperature or other values such as the electrical resistance provided by the one or more thermistors 41, or alternatively, can measure voltage levels across the electrically resistive heating element via thermocouples, and in turn will communicate this information to the apparel controller unit 18", para. 0063, Detailed Description].

Regarding claim 3, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as

	Stevens further discloses
	the calculation module uses an artificial intelligence algorithm [wireless controller 18A, fig. 2A with wireless connectivity to wireless device Smart Phone 101, fig. 8; "wireless heating control system application can link to and/or utilize gps location and/or a weather application on the user's Smart Phone to obtain feedback as to the ambient or surrounding environment temperature, or predicted weather changes or temperature information, and can be configured to enable adjustments to be made substantially automatically to the temperature level of the connected heated garments or devices", para. 0087, Detailed Description; considered as applying artificial intelligence, because without intervention by garment wearer] to generate the calculation result according to the first sensed data and the second sensed data ["monitored temperature information can be communicated to a wireless control device, such as wireless control module 18A of the controller 18, shown in FIG 2A", para. 0053, Detailed Description].

Regarding claim 4, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the control module, and the calculation module.
	Stevens further discloses
	an electrical component protection device for accommodating the control module [controller unit 18 enclosure with connector wires 64, 66, fig. 1] and the calculation module [processor 40 in enclosure heating assembly 15, fig. 5A; "heating element assemblies 15 that can be sewn, inserted, attached", para. 0051, Detailed Description].

Regarding claim 5, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the first sensed data, and the second sensed data.
	Stevens further discloses
	a communication module, disposed at the smart garment body [wireless controller 18A, fig. 2A] to enable the smart garment to communicate with an external computer device so as to transmit the first sensed data and the second sensed data to the external computer device ["monitored temperature information can be communicated to a wireless control device, such as wireless control module 18A of the controller 18, shown in FIG 2A", para. 0053, Detailed Description; wireless device Smart Phone 101, fig. 8; considered as an external computing device].

Regarding claim 6, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the sensing module, the communication module, the control module, the first sensed data, and the second sensed data.
	Stevens further discloses
[wireless device Smart Phone 101, fig. 8; considered as a an external computing device and has a processor], the calculation module generates a calculation result according to the first sensed data and the second sensed data ["wireless heating control system application can link to and/or utilize gps location and/or a weather application on the user's Smart Phone to obtain feedback as to the ambient or surrounding environment temperature, or predicted weather changes or temperature information, and can be configured to enable adjustments to be made substantially automatically to the temperature level of the connected heated garments or devices", para. 0087, Detailed Description; adjustments pertain to calculation results; "monitored temperature information can be communicated to a wireless control device, such as wireless control module 18A of the controller 18, shown in FIG 2A", para. 0053, Detailed Description], such that the control module generates a control signal for controlling the smart garment body according to the calculation result ["enables the user to monitor temperature levels of one or more heated devices and make adjustments thereto using their Smart Phone or other wireless control device", para. 0075, Detailed Description].

Regarding claim 7, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the sensing module, the calculation module, the calculation result, the first sensed data, and the second sensed data.
	Stevens further discloses
[wireless controller 18A, fig. 2A with wireless connectivity to wireless device Smart Phone 101, fig. 8; "wireless heating control system application can link to and/or utilize gps location and/or a weather application on the user's Smart Phone to obtain feedback as to the ambient or surrounding environment temperature, or predicted weather changes or temperature information, and can be configured to enable adjustments to be made substantially automatically to the temperature level of the connected heated garments or devices", para. 0087, Detailed Description; considered as applying artificial intelligence, because without intervention by garment wearer] to generate the calculation result according to the first sensed data and the second sensed data ["monitored temperature information can be communicated to a wireless control device, such as wireless control module 18A of the controller 18, shown in FIG 2A", para. 0053, Detailed Description].

Regarding claim 8, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the external computer device, the control module, and the smart garment body.
	Stevens further discloses
	the external computer device generates an operation instruction according to an input operation performed by a user [Smart Phone, fig. 8; "the user can selectively adjust the amount of heat applied by the heating system of each heated garment or device paired or connected to their Smart Phone or other wireless controller through the wireless heating system control application using touch screen functionality of the wireless control device", para. 0084, Detailed Description], and the control module generates a control signal according to the operation instruction for controlling the smart garment body [controller 40 includes Bluetooth communications, para. 0061, Detailed Description; "the Bluetooth controller will receive and communicate any desired temperature adjustments to the heating system control module for the selected heated garment or device", para. 0084, Detailed Description].

Regarding claim 9, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, the first sensor, the second sensor, and the smart garment body.
	Stevens further discloses
	the first sensor and the second sensor are disposed [sensor 17 is embedded in heating assembly 15 in pocket 14, fig. 3A; considered as internal and pertaining to wearer; sensor 17 connected through lead 16, fig. 3A; used for measurement of surrounding environment; shown visible to outside, fig. 3A] at a chest area position of the smart garment body [sensor 17 embedded in heating assembly 15, and sensor 17 connected through lead 16, fig. 3A; positioned at chest region of jacket J, fig. 3A].
However, Stevens does not explicitly disclose
	the first sensor disposed at the inside surface and the second sensor disposed at the outside surface.
Gueritee teaches among other limitations
[temperature sensor 102, fig. 1; "the temperature sensor 102 is in contact with a portion of the user's body", para. 0133, Detailed Description] and the second sensor disposed at the outside surface [environmental sensor 210, fig. 2; "The environmental sensor 210 determines an environmental parameter. ... For example the environmental parameter can be any one or more of relative humidity, ambient temperature", para. 0162, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the location of sensors, of Stevens, to be located at an inside surface and at an outside surface, as taught by Gueritee, for the purpose of making available inside and outside temperatures, for the advantage of enabling efficient control of temperature through control of a heating element [Gueritee, para. 0137, Detailed Description: "The controller receives the temperature measurement as an electronic signal from the temperature sensor 102. ... The controller 106 activates the heating element 104 if the temperature measurement i.e. the measured temperature of a portion of the user's body is below the threshold temperature"; para. 0163, Detailed Description: "The measured environmental parameter is provided to the controller 208. The controller 208 processes the environmental parameter to adjust a threshold temperature"].

Regarding claim 20, Stevens, and Gueritee discloses substantially all the limitations as set forth above, such as
	the smart garment, and the control module.
	Stevens further discloses
[controller unit 18 enclosure with connector wires 64, 66, fig. 1].

Response to Amendment
The Claims filed on 12/04/2020 are acknowledged.

A.	With respect to the rejection of claim 1 under 35 USC 112(b), for the limitations “or being merely used for data analysis” rendering the claim indefinite, as analyzed in the Office action filed on 09/04/2020, the Applicant amended claim 1, filed on 12/04/2020, which overcomes the rejection of claim 1, because the limitations are deleted from the claim.

B.	With respect to the rejection of claim 9 under 35 USC 112(b), for the limitations “disposed on an inside surface and an outside surface at a chest position” rendering the claim indefinite, the Applicant amended claim 9, filed on 12/04/2020, which overcomes the rejection of claim 9, because the limitations are amended to remove the indefiniteness, in view of amended claim 1 from which the claim depends.

Response to Argument
The Remarks/Arguments, filed on 12/04/2020, are acknowledged.

A.	With respect to the rejection of claims 1 – 9, and 20 under 35 USC 102 of Stevens, the Applicant argues, filed on 12/04/2020, page 10 line 1 and thereafter: ”Claim 1 has been amended to recite “a first sensor disposed at the inside surface for obtaining a first sensed data". Stevens does not disclose a first sensor disposed at the inside surface of the smart garment. Stevens simply teaches “the controller 18 can receive a measured electrical resistance or voltage value across the heating element from a sensor 17, such as a thermistor or thermocouple imbedded in one or more heating assemblies 15 of the apparel item or garment”, (paragraph [0048]). Stevens’ sensor is imbedded in the heating assembly that is placed between multiple plies or layers of the front and back panels of the garment and thus substantially fully integrated into the body of the garment. Stevens discloses “open ended passages or channels 16A can be formed along the body of the garment, such as in instances where the heating element assemblies 15 received within pockets 14 formed in the garment body 20 or contained between multiple plies of the garment body, through which conductive wires, leads, conduits or cables 16 can be run.” (paragraph [0056]). Also, claim 1 has been amended to recite “a first sensed data representing an apparent temperature of the wearer". Stevens does not disclose obtaining the apparent temperature of the wearer. Stevens simply teaches “wherein the controller is configured to receive monitored feedback values indicative of a temperature of the garment or a thermal output level of the at least one heating element assembly". (Claim 1) Stevens does not disclose a sensor disposed at an inside surface of the garment. Stevens also does not disclose the sensor obtaining the temperature of the wearer of the garment. Stevens does not disclose “a first sensor disposed at the inside surface for obtaining a first sensed data representing an apparent temperature of the wearer” as recited in amended claim 1. However, in an embodiment of the present disclosure, the first sensor 131 and the second sensor 132 are disposed on the inner and outer surfaces of the chest position of the smart clothing body 110. (paragraph [0051]. Also, the first sensor 131 collects the temperature sensed data of the wearer (apparent temperature), and the second sensor 132 collects the temperature sensed data of the external environment (ambient temperature), (paragraph [0052]. The smart garment is capable of obtaining two different sensed data from a wearer and the external environment, respectively. Therefore, the two different sensed data can be collected and used, such as comparing and analyzing the two different sensed data or performing a control operation based on the comparing result or analyzing result. For example, a temperature sensed data of the wearer (apparent temperature) and a temperature sensed data of the external environment (ambient temperature) can be collected, that a temperature of a smart garment body can be controlled by comparing and analyzing the temperature sensed data of the wearer and the temperature sensed data of the external environment, (paragraph [0046]. The claimed smart garment adjusts the temperature of the heated fabric in real time based on the wearer’s own body temperature and the on-site ambient temperature of the external environment in the vicinity of the wearer. Compare with Stevens, which only senses the temperature of the heating element or the heated fabric itself, the wearer’s body temperature isn’t measured or considered in the temperature control. The claimed smart garment provides superior temperature control by controlling the temperature of the heating fabric to be adjusted more accurately and in real time based on the wearer’s body temperature in order to enhance the wearer's experience and comfort. Since Stevens does not sense the temperature of the wearer, Stevens’ invention cannot provide the same level of temperature control and thereby user comfort as the present invention provides. Accordingly, Stevens does not disclose all the elements, limitations, and features of amended claim 1. Claims depending from independent claim 1 (claims 2-9 and 20) are likewise in condition for allowance at least based on their dependence from independent claim 1.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 9, and 20 under 35 USC 102 of Stevens have been fully considered and are persuasive. The rejection of claims 1 – 9, and 20 under 35 USC 102 of Stevens has been withdrawn. However, upon further consideration, a new grounds of rejection of “a first sensor disposed at the inside surface for obtaining a first sensed data representing an apparent temperature of the wearer", line 7, and “a second sensor disposed at the outside surface", line 10. Claims 1 – 9, and 20 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 9, and 20 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Gueritee reference. The Applicant's arguments are not persuasive when previously cited Stevens, and newly cited Gueritee are considered, because it is respectfully argued that Stevens, and Gueritee disclose/suggest all the limitations in claims 1 – 9, and 20, in a new grounds of rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Stevens does not disclose obtaining an apparent temperature of a wearer, it is respectfully argued that Gueritee teaches/suggests obtaining an apparent temperature of a wearer, see above: [Gueritee, a first sensor disposed at the inside surface [temperature sensor 102, fig. 1; "the temperature sensor 102 is in contact with a portion of the user's body", para. 0133, Detailed Description] for obtaining a first sensed data representing an apparent temperature of the wearer [intended use of first sensor; "the temperature sensor 102 is in contact with a portion of the user's body", para. 0133, Detailed Description]; a second sensor disposed at the outside surface [environmental sensor 210, visible from the outside, fig. 2; "The environmental sensor 210 determines an environmental parameter. ... For example the environmental parameter can be any one or more of relative humidity, ambient temperature", para. 0162, Detailed Description]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NAKAMOTO ET AL (US 6,098,612) discloses a heating garment with an inside temperature detecting means.

Applicant’s amendment of claim 1 added new limitations, such as, among others: “a first sensor disposed at the inside surface for obtaining a first sensed data representing an apparent temperature of the wearer", line 7, and “a second sensor disposed at the outside surface", line 10. Claims 1 – 9, and 20 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 9, and 20 are changed in scope.
Applicant's amendment necessitated the new rejection presented in this Office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/04/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761